Case 3:20-bk-31040    Doc 23   Filed 06/08/20 Entered 06/08/20 12:26:56        Desc Main
                               Document     Page 1 of 3



                      UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

IN RE:                                              CASE NO: 20-31040
   Kevin Wagner                                           (Chapter 13)
   Mary Wagner
                                  Debtors           JUDGE GUY R. HUMPHREY

               TRUSTEE'S OBJECTION TO ALLOWANCE OF CLAIM

    John G Jansing, Chapter 13 Trustee, objects to the claim of WILMINGTON
SAVINGS FUND SOCIETY FSB, C/O AMIP MANAGEMENT, 3020 OLD RANCH
PARKWAY SUITE 180, SEAL BEACH, CA 90740, Trustee claim number 38, Court
claim number 8, filed as secured in the amount of $800.00 on the ground(s) that:

    The Trustee submits that the fees, costs and expenses claimed are excessive,
    arbitrary and capricious. Furthermore, the fees, costs and expenses are
    against public policy in Ohio (See In Re: Miller 85 Ohio St., 186 (1911). There
    also is no itemization related to the fees, costs and expenses to explain why the
    creditor is charging so much.

The Trustee moves that:

    the claim be DISALLOWED.




                                        /s/ John G Jansing
                                         John G Jansing 0040926
                                        Chapter 13 Trustee
                                        131 N. Ludlow St. Suite 900
                                        Dayton, OH 45402-1161
                                        (937)222-7600 Fax (937)222-7383
                                        email: chapter13@dayton13.com
Case 3:20-bk-31040       Doc 23    Filed 06/08/20 Entered 06/08/20 12:26:56            Desc Main
                                   Document     Page 2 of 3




                                                                                        20-31040
                             NOTICE OF OBJECTION TO CLAIM

John G Jansing, Chapter 13 Trustee, has filed an objection to your claim in this bankruptcy
case.

Your claim may be reduced, modified, or eliminated. You should read these papers
carefully and discuss them with your attorney, if you have one in this bankruptcy case . If you
do not have an attorney, you may wish to consult one.

If you do not want the court to reduce, modify or eliminate your claim, then on or before thirty
(30) days from the date set forth in the certificate of service for the objection to the
claim, you must file with the court a response explaining your position by mailing your
response by First Class Mail to Clerk, US Bankruptcy Court, 120 W Third St ., Suite 900,
Dayton, OH 45402 OR your attorney must file a response using the court's ECF system .

The court must receive your response on or before the above date.

You must also send a copy of your response either by 1) the court's ECF system or by 2) First
Class Mail to


Kevin Wagner, 3948 Robertann Dr, Kettering, OH 45420-1055

Mary Wagner, 3948 Robertann Dr, Kettering, OH 45420-1055

THOMAS D BERRY, 4630 SALEM AVE, DAYTON, OH 45416

John G Jansing, Chapter 13 Trustee, 131 N. Ludlow St., Suite 900, Dayton, OH 45402

Office of the U.S. Trustee, 170 North High St., Suite 200, Columbus, OH 43215


If you or your attorney do not take these steps, the court may decide that you do not oppose
the objection to claim and may enter an order reducing, modifying, or eliminating your claim
without further hearing or notice.
Case 3:20-bk-31040         Doc 23   Filed 06/08/20 Entered 06/08/20 12:26:56             Desc Main
                                    Document     Page 3 of 3


                                     CERTIFICATE OF SERVICE                               20-31040



I hereby certify that a copy of the Trustee's Objection To Allowance Of Claim was
served electronically on the date of the filing through the court’s ECF System on all
ECF participants registered in this case at the email address registered with the court
and by First Class Mail on June 8, 2020 addressed to:

Kevin Wagner                    (38.3)                             (38.4)
Mary Wagner                     WILMINGTON SAVINGS FUND SOCIETY    MICHELLE GHIDOTTI
3948 Robertann Dr               FSB                                GHIDOTTI/BERGER LLP
Kettering, OH 45420-1055        C/O AMIP MANAGEMENT                1920 OLD TUSTIN AVE
                                3020 OLD RANCH PARKWAY SUITE 180   SANTA ANA, CA 92705
                                SEAL BEACH, CA 90740


And by certified mail, postage prepaid on June 8, 2020, addressed to:
WILMINGTON SAVINGS FUND             RODGER LEVENSON, CEO/PRES
SOCIETY FSB                         WILMINGTON SAVINGS FUND
C/O AMIP MANAGEMENT                 SOCIETY, FSB
3020 OLD RANCH PARKWAY SUITE        500 DELAWARE AVENUE
180                                 WILMINGTON, DE 19801-1490
SEAL BEACH, CA 90740

                                John G Jansing, Trustee            /s/ John G Jansing




                                                                                             306
